DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-21, drawn to a system and method for detection of dielectric irregularities with a non-closed loop.
Group 2, claim(s) 22-27, drawn to a rotationally symmetric electric field probe.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups identified above lack unity of invention because the groups do not share the same or corresponding technical feature.
The following analysis is provided with respect to Petrovic, et al. (submitted with the IDS dated 08/10/2018).
Regarding claim 1: Petrovic teaches a system (device with two antennas, see p. 2 right column second paragraph) for detection of dielectric irregularities inside an object under study, OUS, by means of electromagnetic energy, the system comprising a emitter (fig. 1,3 and 11, ridged waveguide with two dielectrics, see p. 2 right column last two sentences of the second paragraph, p. 5-7 chapters 5.3 and 5.4) having a metallic (implicit feature of the ridged waveguide), non-closed loop (see fig. 6) with an axis of symmetry (implicit feature of the 
Regarding claim 12: Petrovic discloses a method of detecting dielectric irregularities (microwave imaging for breast cancer detection, see p. 1 left column, first paragraph, p. 2 right column, second paragraph) inside an object under study, OUS, by means of electromagnetic energy, comprising the steps of: generating a magnetic field outside said OUS (see fig. 2, 4 and 5) adjacent a first position (compact device with two antennas at different locations directly on the OUT, p. 2 right column, second paragraph) at the OUS surface, the magnetic field inducing (implicit feature of a propagating magnetic field inside the OUS) an electric field inside the OUS; detecting (compact device with two antennas, one transmits and one receives, at different locations directly on the OUT, p. 2 right column, second paragraph) an outwards-directed electric field component at several positions (two arm robot system to position the two antennas in any point on the OUT, see p. 2 right column, second paragraph), different from said first position, adjacent the OUS surface; and indicating (imaging breast cancer, see p. 2 right column, second paragraph) at which of said several positions an outwards-directed electric field has been detected.

Therefore, the special technical feature of claims 1-21 is a feeding line with a characteristic impedance that is lower than 20 Ohm.
Regarding claim 22: Petrovic teaches a symmetric electric field probe (device with two antennas, one of them to receive, see p. 2 right column second paragraph), comprising an external metallic body (implicit feature of an antenna with a ridged waveguide, see also fig. 1,3 and 11, ridged waveguide with two dielectrics, see p. 2 right column last two sentences of the second paragraph, p. 5-7 chapters 5.3 and 5.4); an inner coaxial conductor (implicit feature of an antenna); and a ceramic filling (p. 3 right column, chapter 4.1 second sentence) between the external metallic body and the inner coaxial conductor. Petrovic does not teach that the probe is rotationally symmetric, nor wherein said filling protrudes axially out from said external metallic body at an end of said probe; and wherein said coaxial conductor extends into a crevice in said ceramic filling.
Therefore, the special technical feature of claims 22-27 is an electric field probe which is rotationally symmetric, where a filling protrudes axially out from said external metallic body at an end of said probe; and wherein said coaxial conductor extends into a crevice in said ceramic filling.
The problems solved by these special technical features can therefore be construed as:
-    how to provide an improved emitter (solved by the features of claims 1 and 14),
-    how to provide an improved probe for selectively receiving an electric field component (solved by the features of claim 22).
The technical effect of the first invention is the reduction of unwanted currents on the feeding line of the emitter, whereas the technical effect of the second invention is increasing sensitivity of the probe for the axial electric field component.
This appears to show lack of corresponding technical effect as well.
Consequently, neither the objective problem underlying the subjects of the claimed inventions, nor their solutions defined by the special technical features allow for a relationship to be established between the said inventions, which involves a single general inventive concept.
In conclusion, the groups of claims are not linked by common or corresponding special technical features and define 2 different inventions not linked by a single general inventive concept.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793